     Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO


DARRIN DICKERSON, individually and                            Case No.
on behalf of all others similarly situated,
                                                              COLLECTIVE ACTION
               Plaintiff,                                     COMPLAINT


v.

ZAYO GROUP, LLC

               Defendant.


                                 PRELIMINARY STATEMENT

          1.   This is a collective action brought by individual and representative Plaintiff Darrin

Dickerson (“Plaintiff”), on behalf of himself and all others similarly situated (the “putative FLSA

Collective”), to recover overtime pay from his employer, Zayo Group, LLC (“Defendant”).

          2.   Plaintiff brings this action on behalf of himself and all similarly situated individuals

for violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

          3.   Plaintiff’s claims are asserted as a collective action under the FLSA, 29 U.S.C. §

216(b).

          4.   The putative “FLSA Collective” is made up of all persons who are or have been

employed by Defendant as Service Delivery Coordinators, or other similar positions, during the

applicable statutory period.

          5.   Plaintiff and those similarly situated routinely worked more than forty (40) hours

in a workweek but were not paid an overtime premium for their overtime hours.




                                                  1
   Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 2 of 8




                                    JURISDICTION AND VENUE

          6.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 to hear this

Complaint and to adjudicate these claims because this action is brought under the FLSA.

          7.       Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391 because

Defendant has its corporate office in Boulder, Colorado and a substantial part of the events or

omissions giving rise to the claims occurred in this district.

                                               PARTIES

          8.       Defendant Zayo Group, LLC (“Defendant”) is a domestic limited liability company

with its principal place of business located at 1805 29 th Street, Suite 2050, Boulder, Colorado,

80301, United States.

          9.       Defendant operates office locations in multiple states around the country, including

an office located in Denver, Colorado.

          10.      Defendant provides communications infrastructure solutions, including fiber and

bandwidth connectivity, colocation, and cloud infrastructure to businesses across the United

States.        Defendant’s customers include wireless and wireline carriers, media and content

companies, cloud providers, finance and professional services, and other large enterprises.

          11.      Defendant operates in interstate commerce by, among other things, offering and

selling a wide array of services to customers in multiple states across the country, including

Colorado.

          12.      Upon information and belief, Defendant’s gross annual sales made, or business

done has been in excess of $500,000.00 at all relevant times.




                                                     2
   Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 3 of 8




       13.     At all relevant times, Defendant is, and has been, an “employer” engaged in

interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203(d).

       14.     Plaintiff Darrin Dickerson (“Plaintiff Dickerson”) is an adult resident of Douglas

County, Colorado.

       15.     Defendant employed Plaintiff Dickerson as a Service Delivery Coordinator from

approximately July 2018 to November 2019 in its office in Denver, Colorado. Plaintiff began

working for Defendant again in approximately July 2020.

                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       16.     At all times relevant herein, Defendant operated a willful scheme to deprive

Plaintiff and others similarly situated of overtime compensation.

       17.     Plaintiff and the similarly situated individuals work or worked as Service Delivery

Coordinators (SDCs) or other similar positions.

       18.     As SDCs, Plaintiff and the putative FLSA Collectives’ primary job duty was non-

exempt work. An SDC’s job is to act as the primary liaison between Defendant’s teams (including

sales, internal field, engineering, construction, and installation) and Defendant’s customers for a

service installation and/or an implementation.

       19.     Plaintiff and the putative FLSA Collective spent their workday communicating

with other team members regarding the status of assigned projects. Plaintiff and the putative FLSA

Collective also communicated with Defendant’s customers regarding scheduling, timelines,

project status, answering questions (escalating customer concerns to management when

necessary), and providing general customer service.




                                                  3
   Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 4 of 8




       20.        Plaintiff and the putative FLSA Collective’s duties also consists of updating

Defendant’s software systems, completing and processing paperwork, and performing other

clerical work, including producing reports, such as “completion packages.”

       21.     Plaintiff and the similarly situated individuals are or were paid a salary with no

additional overtime pay for the overtime hours they worked.

       22.     Plaintiff and the other similarly situated individuals are or were treated as exempt

from overtime laws, including the FLSA.

       23.     Defendant suffered and permitted Plaintiff and the other similarly situated

individuals to work more than forty (40) hours per week without overtime pay.

       24.     For example, during the workweek beginning January 28, 2019, Plaintiff estimates

that he worked approximately forty-eight (48) hours and did not receive overtime pay for his

overtime hours.

       25.     Defendant has been aware, or should have been aware, that Plaintiff and the other

similarly situated individuals performed non-exempt work that required payment of overtime

compensation. Defendant assigned Plaintiff a heavy workload and required him and the similarly

situated individuals to work long hours, including overtime hours, to ensure on-time delivery of

projects to its customers, and to complete all of their job responsibilities.

       26.     Defendant knew that Plaintiff and the other similarly situated individuals worked

unpaid overtime hours because Plaintiff complained about his long hours and the workload

Defendant assigned to him. Specifically, when Plaintiff raised his concerns and questioned his

supervisor about whether Defendant would make changes to reduce his workload, Plaintiff’s

supervisor informed him that he would look into hiring another SDC to help reduce some of




                                                   4
   Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 5 of 8




Plaintiff’s workload. However, this did not happen, and Plaintiff’s complaints were generally

dismissed.

        27.     Although Defendant had a legal obligation to do so, Defendant did not make, keep,

or preserve adequate or accurate records of the hours worked by Plaintiff and the other similarly

situated individuals.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

        28.     Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

        29.     Plaintiff files this action on behalf of himself and all other similarly situated

individuals. The putative FLSA Collective is defined as follows:

                All persons who worked as Service Delivery Coordinators, or in other
                similar positions, for Defendant anywhere in the United States at any time
                since three years prior to the filing of this Complaint to the present.

        30.     Plaintiff has consented in writing to be a part of this action pursuant to 29 U.S.C. §

216(b). Plaintiff’s signed consent form is attached hereto as Exhibit A. Two additional SDCs

have also signed consent forms to opt-in to this action, which are attached as Exhibit B. As this

case proceeds, it is likely that other individuals will file consent forms and join as “opt-in”

plaintiffs.

        31.     During the applicable statutory period, Plaintiff and the other similarly situated

individuals routinely worked in excess of forty (40) hours in a workweek without receiving

overtime compensation for their overtime hours worked.

        32.     Defendant willfully engaged in a pattern of violating the FLSA, as described in this

Complaint in ways including, but not limited to, requiring Plaintiff and the other similarly situated

individuals to work excessive hours and failing to pay them overtime compensation.



                                                   5
   Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 6 of 8




       33.      Defendant is liable under the FLSA for failing to properly compensate Plaintiff and

the entire putative FLSA Collective. Accordingly, notice should be sent to the putative FLSA

Collective. There are numerous similarly-situated current and former employees of Defendant

who have suffered from Defendant’s practice of denying overtime pay, and who would benefit

from the issuance of court-supervised notice of this lawsuit and the opportunity to join. Those

similarly-situated employees are known to Defendant and are readily identifiable through its

records.

                                      CAUSES OF ACTION

             COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                FAILURE TO PAY OVERTIME

                (On Behalf of Plaintiff and the Putative FLSA Collective)

       34.      Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

       35.      The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt employees

one and one-half times the regular rate of pay for all hours worked over forty (40) hours per

workweek.

       36.      Defendant suffered and permitted Plaintiff and the other similarly situated

individuals to routinely work more than forty (40) hours in a workweek without overtime

compensation.

       37.      Defendant’s actions, policies, and practices described above violate the FLSA’s

overtime requirement by regularly and repeatedly failing to compensate Plaintiff and the other

similarly situated individuals their required overtime compensation.




                                                  6
   Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 7 of 8




       38.     As the direct and proximate result of Defendant’s unlawful conduct, Plaintiff and

the others similarly situated individuals have suffered and will continue to suffer a loss of income

and other damages. Plaintiff and the other similarly situated individuals are entitled to liquidated

damages and attorney’s fees and costs incurred in connection with this claim.

       39.     By failing to accurately record, report, and/or preserve records of hours worked

by Plaintiff and the other similarly situated individuals, Defendant has failed to make, keep, and

preserve records with respect to each of its employees sufficient to determine their wages, hours,

and other conditions and practice of employment, in violation of the FLSA, 29 U.S.C. § 201, et

seq.

       40.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a). Defendant knew or showed reckless disregard for the

fact that its compensation practices were in violation of these laws.

                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiff, on behalf himself and the putative FLSA Collective, pray

for judgment against Defendant as follows:

       A.     Designation of this action as a collective action on behalf of Plaintiff and
              those similarly situated, and prompt issuance of notice pursuant to 29 U.S.C.
              § 216(b) to all those similarly-situated apprising them of the pendency of
              this action, and permitting them to assert timely FLSA claims in this action
              by filing individual consent forms;

       B.     A finding that Plaintiff’s and the putative FLSA Collective are non-exempt
              employees entitled to protection under the FLSA;

       C.     A finding that Defendant violated the overtime provisions of the FLSA;

       D.     Judgment against Defendant in the amount of Plaintiff’s and the putative
              FLSA Collective’s unpaid back wages at the applicable overtime rates;

       E.     An award of all damages, liquidated damages, pre-judgment interest and
              post-judgment interest;


                                                  7
  Case 1:20-cv-02490 Document 1 Filed 08/19/20 USDC Colorado Page 8 of 8




      F.   An award of attorneys’ fees and costs incurred in prosecuting this action;

      G.   Leave to add additional plaintiffs and/or state law claims by motion, the
           filing of written consent forms, or any other method approved by the Court;
           and

      H.   For such other and further relief, in the law or equity, as this Court may deem
           appropriate and just.



DATED: August 19, 2020                            NICHOLS KASTER, PLLP

                                                  /s/ Rachhana T. Srey       _____
                                                  Rachhana T. Srey, MN Bar 340133
                                                  Reena I. Desai, MN Bar 0388311*
                                                  4600 IDS Center
                                                  80 South Eighth Street
                                                  Minneapolis, MN 55402
                                                  Telephone: (612) 256-3200
                                                  Facsimile: (612) 338-4878
                                                  rdesai@nka.com

                                                  Daniel S. Brome, CA Bar 278915*
                                                  Nichols Kaster, LLP
                                                  235 Montgomery Street, Suite 810
                                                  San Francisco, CA 94104
                                                  Telephone: (415) 277-7235
                                                  Facsimile: (415) 277-7238
                                                  dbrome@nka.com

                                                  Benjamin L. Davis, III, MD Bar No. 29774*
                                                  The Law Offices of Peter T. Nicholl
                                                  36 South Charles Street, Suite 1700
                                                  Baltimore, MD 21201
                                                  Phone: (410) 244-7005
                                                  bdavis@nicholllaw.com

                                                  * Application for admission forthcoming

                                                  Attorneys for Plaintiff and the Putative
                                                  FLSA Collective




                                              8
